MAINE SUPREME JUDICIAL COURT                                       Reporter of Decisions
Decision: 2014 ME 88
Docket:   Ken-13-436
Argued:   May 14, 2014
Decided:  July 1, 2014

Panel:       SAUFLEY, C.J., and ALEXANDER, SILVER, MEAD, GORMAN, and JABAR, JJ.


                            GLEN C. HARRINGTON III

                                          v.

                                 STATE OF MAINE

JABAR, J.

         [¶1] Glen C. Harrington III appeals from a judgment entered in the Superior

Court (Kennebec County, Anderson, J.) summarily dismissing his petition for

post-conviction relief. See 15 M.R.S. § 2131(1) (2013); M.R. App. P. 19(a).

Harrington argues that the court erred in determining that a decision by the

Department of Corrections to limit the availability of transition-plan programs and

related good-time credits was a “calculation[]” of good-time credits excluded from

the scope of post-conviction review pursuant to 15 M.R.S. § 2121(2) (2013). We

affirm the judgment.

                                 I. BACKGROUND

         [¶2] In August 2012, Harrington pleaded guilty to one count of eluding an

officer (Class C), 29-A M.R.S. § 2414(3) (2013), admitted to violating the

conditions of his probation, 17-A M.R.S. § 1206(5) (2013), and was sentenced to
2

forty-eight months’ imprisonment.     After his sentencing, the Department sent

Harrington a letter informing him that he was eligible to receive up to seven days

per month of good-time credits for good conduct and participation in certain

programs. Additionally, the Department informed him that in the last year of his

sentence, he would be eligible to receive an additional two days per month for

participation in transition-plan programs pursuant to 17-A M.R.S. § 1253(10)(B)

(2013). See also 1A C.M.R. 03 201 010-51 § 27.3(VI)(B)(1)(b) (Aug. 21, 2006).

Because Harrington believes that he would be eligible to receive the additional two

days of good time for the entire duration of his sentence, he filed a petition for

post-conviction review seeking the two additional days associated with

transition-plan programs.

      [¶3]   Although 15 M.R.S. §§ 2121(2) and 2123-A (2013) provide that

“calculations of good time . . . credits” are not reviewable in post-conviction

proceedings, Harrington argued that his post-conviction petition did not challenge

a “calculation[]” of the credits, but instead challenged the Department’s policy of

making the credit available to only those inmates with one year or less remaining

in their sentences.    The post-conviction court disagreed with Harrington’s

characterization and summarily dismissed his petition. See 15 M.R.S. §§ 2121(2),

2123-A; M.R. Crim. P. 70(b) (Tower 2013).
                                                                                     3

      [¶4] Harrington timely appealed. See M.R. App. P. 2(b)(2)(A). We granted

his petition for a certificate of probable cause to address the merits of his appeal on

the sole issue of “[w]hether the court erred in concluding that [the] decision of the

Department of Corrections . . . is a ‘calculation’ of good time credits excluded

from the scope of post-conviction review pursuant to 15 M.R.S. § 2121(2).”

                                  II. DISCUSSION

      [¶5] Harrington argues that the court erred in interpreting the Department’s

policy as a “calculation[]” of good-time credits, excluded from the scope of

post-conviction review pursuant to 15 M.R.S. §§ 2121(2) and 2123-A. “Statutory

interpretation is a matter of law, and we review the trial court’s decision de novo.”

State v. Harris, 1999 ME 80, ¶ 3, 730 A.2d 1249 (quotation marks omitted). In

interpreting statutory language, our primary purpose is to “giv[e] effect to the

intent of the Legislature.” Joyce v. State, 2008 ME 108, ¶ 7, 951 A.2d 69. “We

seek to discern from the plain language [of the statute] the real purpose of the

legislation, avoiding results that are absurd, inconsistent, unreasonable, or

illogical.” State v. Fournier, 617 A.2d 998, 999 (Me. 1992). If the statutory

language is clear and unambiguous, we construe the statute in accordance with its

plain meaning “in the context of the whole statutory scheme.” State v. Stevens,

2007 ME 5, ¶ 5, 912 A.2d 1229 (quotation marks omitted). Only if the statute is
4

reasonably susceptible to different interpretations will we look beyond the

statutory language to the legislative history. Id.

      [¶6] The post-conviction statute provides that an inmate “who satisfies the

prerequisites of [15 M.R.S. § 2124 (2013)] may . . . [challenge a] post-sentencing

proceeding [that] is unlawful.” 15 M.R.S. § 2125 (2013). In relevant part, section

2121(2) defines a “post-sentencing proceeding” as “a court proceeding or

administrative action occurring during the course of and pursuant to the operation

of a sentence that affects whether there is incarceration or its length.”         The

definition also specifically provides a list of administrative proceedings that do not

fall within the definition of post-sentencing proceedings, including “calculations of

good time and meritorious good time credits pursuant to Title 17-A, section 1253,

subsections 3, 3-B, 4, 5 and 7 or similar deductions under Title 17-A, section 1253,

subsections 8, 9 and 10.” (Emphasis added.) Harrington makes two arguments in

assigning error to the court’s interpretation of the term “calculation[]” in the

post-conviction statute.

A.    Plain Meaning

      [¶7]    First, Harrington argues that the plain meaning of the term

“calculation[]” encompasses the act of computing the number of days for which an

inmate is eligible but not the broader act of determining whether an inmate is

eligible for a program at all. Harrington’s argument is not persuasive.
                                                                                                       5

        [¶8] To limit the meaning of the term “calculation[]” so as to exclude the

administrative action at issue here, as Harrington urges, would result in the

post-conviction court directly reviewing the discretionary acts of the Department

without affording the Department the opportunity to first review the inmate’s

grievance.      See 15 M.R.S. § 2123-A (stating that review of administrative

proceedings that are not “post-sentencing proceedings” is exclusively provided by

the Maine Administrative Procedure Act); 1A C.M.R. 03 201 010-53–57 § 29.1

(2012) (providing a process for review of prisoners’ grievances).                                   The

Department’s decision whether inmates are eligible for certain programs involves a

similar level of discretion as a decision whether an inmate’s performance in a

program should warrant good-time credits, which is entitled to deference by a

reviewing court.1        See FPL Energy Me. Hydro LLC v. Dep’t of Envtl. Prot.,

2007 ME 97, ¶ 11, 926 A.2d 1197 (“[W]hen a dispute involves an agency’s

interpretation of a statute it administers, the agency’s interpretation, although not

conclusive, is entitled to great deference and will be upheld unless the statute

plainly compels a contrary result.” (quotation marks omitted)). Because the statute

specifically provides that the Department’s calculations of good-time credits are

reviewable exclusively through the Maine Administrative Procedure Act, see
   1
     Although Harrington has not directly presented the issue in this appeal, in Roderick v. State, we
concluded that the Department’s policy of limiting transition-plan programs and the associated two-day
good-time credit to only those inmates with less than one year remaining in their sentences comports with
17-A M.R.S. § 1253(10)(B) (2013). 2013 ME 34, ¶¶ 12-18, 79 A.3d 368.
6

15 M.R.S. §§ 2121(2), 2123-A, we conclude that the statute supports the

post-conviction court’s interpretation and reject Harrington’s argument that the

court erred in interpreting the statute’s plain meaning.

B.     Statutory Context

       [¶9]    Second, Harrington argues that the court erred in interpreting the

statute as a whole. Harrington contends that because the Legislature mandated that

post-conviction proceedings are to be the “comprehensive” and “exclusive”

method of review of post-sentencing proceedings, it must also have intended that

the exceptions to post-sentencing proceedings, including “calculations” of

good-time credits, would be construed narrowly. See 15 M.R.S. § 2122 (2013).

However, Harrington’s interpretation of section 2122 leads to a result that is

inconsistent with the post-conviction statute as a whole. See Fournier, 617 A.2d at

999.

       [¶10]     Pursuant to 15 M.R.S. § 2123-A, review of administrative

proceedings “that are not included in the definition of ‘post-sentencing proceeding’

in section 2121, subsection 2 is exclusively provided by [the Maine Administrative

Procedure Act].”       (Emphasis added.)       In describing both post-conviction

proceedings and administrative proceedings as “exclusive,” the Legislature did not

intend one to be read more broadly than the other. Rather, the Legislature intended

to create two entirely separate methods of review, dependent on whether an
                                                                                7

inmate’s grievance involved a “post-sentencing proceeding,” or whether it

involved a separate administrative action listed in section 2121(2). See 15 M.R.S.

§§ 2122, 2123-A.

      [¶11] Further, to the extent that the term “calculation[]” is ambiguous, the

legislative history of section 2121(2) supports construing “calculation[]” to

encompass the Department’s decision at issue. In 2012, the Legislature enacted

the relevant amendments to the post-conviction statute, adding a list of

administrative actions that are excluded from post-conviction review and are

reviewable only through the Maine Administrative Procedure Act. See P.L. 2011,

ch. 601, §§ 3, 6 (effective Aug. 30, 2012) (codified at 15 M.R.S. §§ 2121(2),

2123-A). In its summary accompanying the legislative changes, the Legislature

explained that “[c]urrent administrative remedies provide for an adequate hearing

process . . . for remedial relief for errors in calculations of good time . . .

deductions, making access to post-conviction review relief unnecessary and

duplicative.” L.D. 1861, Summary (125th Legis. 2011). Harrington does not

argue that he is unable to challenge the Department’s decision through review of

the agency’s action pursuant to the Maine Administrative Procedure Act. See

generally 5 M.R.S. § 11001 (2013).

      [¶12] In contrast, post-conviction review is available for determinations of

the credit pursuant to 17-A M.R.S. § 1253(2) (2013) for time served in custody
8

before or during an inmate’s trial or sentencing.       In drawing the distinction

between “calculations” of good-time credits for which post-conviction review is

unavailable and the sentence reductions “relative to time detained” in section

1253(2), the Legislature considered whether the decision to reduce an inmate’s

sentence involved the discretion of the Department of Corrections. “Calculations”

of good-time credits involve the Department’s discretion in either determining

whether an inmate’s participation in a specific program has merited good-time

credit or, as is the case here, whether and when to offer a program. See L.D. 1861,

Summary (125th Legis. 2011). Conversely, the Legislature noted that sentence

reductions pursuant to section 1253(2) are based “upon a statement from either the

transporter of the prisoner or the attorney for the State,” regarding how much time

the inmate has served before sentencing and do not involve the Department’s

discretion. L.D. 1861, Summary (125th Legis. 2011). Inmates challenging the

calculations of the State’s attorney or the transporter cannot petition for review of

the Department’s final agency action pursuant to the Maine Administrative

Procedure Act.    As a result, the nondiscretionary reduction “relative to time

detained” does not require deference by the court, and constitutes a post-sentencing

proceeding pursuant to 15 M.R.S. § 2121(2).

      [¶13] Because nothing precludes Harrington from seeking administrative

relief and review of the Department’s action pursuant to the Maine Administrative
                                                                                     9

Procedure Act, see 5 M.R.S. § 11001, and because the statute supports the court’s

interpretation, we conclude that the court did not err in construing the

Department’s decision as a “calculation[]” of good-time credits and dismissing

Harrington’s petition.

        The entry is:

                           Judgment affirmed.



On the briefs:

        James T. Lawley, Esq., Lipman & Katz, P.A., Augusta, for appellant
        Glen C. Harrington

        Maeghan Maloney, District Attorney, and Fernand LaRochelle, Dep. Dist.
        Atty., Augusta, for appellee State of Maine


At oral argument:

        James T. Lawley, Esq., for appellant Glen C. Harrington

        Diane E. Sleek, Asst. Atty. Gen., Office of Attorney General, Augusta, for
        appellee State of Maine



Kennebec County Superior Court docket number CR-2013-623
FOR CLERK REFERENCE ONLY